--------------------------------------------------------------------------------

LEXARIA CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

INSTRUCTIONS TO PURCHASER

1.

All purchasers must complete all the information in the boxes on page 2 and sign
where indicated with an “X”.

    2.

All purchasers must complete and sign the “Investor Questionnaire” that starts
on page 2.

    3.

If you are a “U.S. Purchaser”, you must also complete and sign the certification
that starts on page 13. A “U.S. Purchaser” is (a) any “U.S. person” as defined
in Regulation S under United States federal securities laws, (b) any person
purchasing securities on behalf of any “U.S. Person” or any person in the United
States, (c) any person that receives or received an offer of the securities
while in the United States, (d) any person that is in the United States at the
time the purchaser’s buy order was made or this subscription agreement was
executed or delivered. “U.S. person” includes but is not limited to (i) any
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States; (iii)
any partnership or corporation organized outside the United States by a U.S.
person principally for the purpose of investing in securities not registered
under the U.S. Securities Act of 1933, unless it is organized or incorporated,
and owned, by accredited investors who are not natural persons, estates or
trusts; (iv) any estate or trust of which any executor or administrator or
trustee is a U.S. person.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 2 of 27 pages

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: LEXARIA CORP., (the “Issuer”), of 950 – 1130 West Pender Street, Vancouver,
BC V6E 4A4

Subject and pursuant to the terms set out in the Terms on pages 10 to 12, the
General Provisions on pages 18 to 27 and the other appendices, acknowledgements,
provisions and forms attached which are hereby incorporated by reference, the
undersigned purchaser (the “Purchaser”) hereby irrevocably subscribes for, and
on Closing will purchase from the Issuer, the following securities at the
following price:

________________________Units US$0.12 Unit for a total purchase price of US$
__________________________________________________________________________ The
Purchaser currently owns, directly or indirectly, the following securities of
the Issuer:
_____________________________________________________________________________________________________________
[Check if applicable]      The Purchaser is: [   ]  an insider of the Issuer   
[   ]  a member of a Pro Group                                             [  
]  a director, officer or Promoter of the Issuer

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS             Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number

EXECUTED by the Purchaser this _______ day of _____________, 2014. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

    EXECUTION BY PURCHASER: Accepted this day of ________________, 2014   X    
Signature of individual (if Purchaser is an individual)       LEXARIA CORP.   X
Per:   Authorized signatory (if Purchaser is not an individual)            
Authorized signatory   Name of Purchaser and/or authorized signatory (please
print)               Name of beneficial purchaser for whom Purchaser is
contracting (if applicable) (please print)                 Address of Purchaser
(residence)                 Address of beneficial purchaser (if applicable)    
            Telephone number and e-mail address

The Issuer accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement.

--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE

(Capitalized terms not specifically defined in this Questionnaire have the
meaning ascribed to them in the Subscription Agreement to which this
Questionnaire is attached.)

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Units as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “Subscriber”) of the Units, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

  (i)

is purchasing the Units as principal (or deemed principal) under the terms of
National Instrument 45-106 - Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators (“NI 45-106”);


  (ii)

(A)          is resident in or is subject to the laws of one of the following
(check one):


[  ] Alberta [  ] New Brunswick [  ] Prince Edward Island [  ] British Columbia
[  ] Nova Scotia [  ] Quebec [  ] Manitoba [  ] Ontario [  ] Saskatchewan [  ]
Newfoundland and Labrador [  ] United States:                                  
       (List State of Residence)

or

  (B)

[  ] is resident in a country other than Canada or the United States; and


  (iii)

has not been provided with any offering memorandum in connection with the
purchase of the Units.


--------------------------------------------------------------------------------

In connection with the purchase of the Units of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that:

I.

SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION


(a)

the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada; and

    (b)

the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying one of the following criterion (please initial on the
appropriate line below):


_____

(i)             a Canadian financial institution, or a Schedule III bank

 

 

_____

(ii)            the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada)

 

 

_____

(iii)           a subsidiary of any person referred to in Category 1 or 2, if
the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary

 

 

_____

(iv)           a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador),

 

 

_____

(v)            an individual registered or formerly registered under the
securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (i),

 

 

_____

(vi)           an individual who, either alone or with a spouse, beneficially
owns financial assets having an aggregate realizable value that before taxes,
but net of any related liabilities, exceeds $1,000,000,

 

 

_____

(vii)          an individual whose net income before taxes exceeded $200,000 in
each of the 2 most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded $300,000 in each of the 2 most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year,


--------------------------------------------------------------------------------


_____ (viii)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

      _____ (ix)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (vi),

      _____ (x)

an investment fund that distributes or has distributed its securities only to:


  (A)

a person that is or was an accredited investor at the time of the distribution,

        (B)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19 [Additional
investment in investment funds] of NI 45-106, or

        (C)

a person described in paragraph (A) or (B) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106,


_____ (xi)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

        _____ (xii)

a trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be,

      _____ (xiii)

a person acting on behalf of a fully managed account managed by that person, if
that person

          (A)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

          (B)

in Ontario, is purchasing a security that is not a security of an investment
fund,

        _____ (xiv)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

        _____ (xv)

an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (i) in form and function,

        _____ (xvi)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

        _____ (xvii)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

        _____ (xviii)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

OR

--------------------------------------------------------------------------------


II.

SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION OTHER THAN ONTARIO OR SASKATCHEWAN SUBSCRIBERS


(c)

the Subscriber is (please initial on the appropriate line below):


_____ (i)

a director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer;

      _____ (ii)

a spouse, parent, grandparent, brother, sister, child or grandchild of
_________________________ (name of person), a director, executive officer or
control person of the Issuer, or of an affiliate of the Issuer;

      _____ (iii)

a parent, grandparent, brother, sister, child or grandchild of the spouse of
____________________ (name of person), a director, executive officer or control
person of the Issuer, or of an affiliate of the Issuer;

      _____ (iv)

a close personal friend (by reason of the fact that the Subscriber has directly
known such individual well enough and for a sufficient period of time and in a
sufficiently close relationship (where such relationship is direct and extends
beyond being a relative or a member of the same organization, association or
religious group or a client, customer or former client or customer or being a
close personal friend of a close personal friend of such individual) to be in a
position to assess the capabilities and the trustworthiness of such individual)
of ____________________________ (name of person), a director, executive officer
or control person of the Issuer, or of an affiliate of the Issuer, with whom the
Subscriber has been close personal friends for ______ (number) years;

      _____ (v)

a close business associate (by reason of the fact that the Subscriber has had
direct sufficient prior business dealings with such individual (where such
relationship is direct and extends beyond being a client, customer or former
client or customer or being a close business associate of a close business
associate of such individual) to be in a position to assess the capabilities and
trustworthiness of such individual) of _________________________ (name of
person), a director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer, with whom the Subscriber has been a close business
associate for ______ (number) years;

      _____ (vi)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend (as described in subsection II(a)(iv))
or close business associate (as described in subsection II(a)(v)) of
___________________________ (name of person), a founder of the Issuer, and, if
the Subscriber is a close personal friend or close business associate of the
founder, the Subscriber has been same for ______ (number) years;

      _____ (vii)

a parent, grandparent, brother, sister, child or grandchild of the spouse of
____________________ (name of person), a founder of the Issuer;

      _____ (viii)

a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections II(a)(i) to II(a)(vii) above; or

      _____ (ix)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(viii) above.

OR

--------------------------------------------------------------------------------


III.

SASKATCHEWAN SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS
ASSOCIATES - SASKATCHEWAN” EXEMPTION


(d)

the Subscriber is resident in the Province of Saskatchewan or is subject to the
securities laws of the Province of Saskatchewan;

    (e)

the Subscriber has provided the Issuer with a signed risk acknowledgment form
(to be provided by the Issuer on request); and

    (f)

the Subscriber is (please initial on the appropriate line below):


_____ (i)

a close personal friend (as described in subsection II(a)(iv) above) of
________________________(name of person), a director, executive officer or
control person of the Issuer, or of an affiliate of the Issuer, with whom the
Subscriber has been a close personal friend for ______(number) years;

      _____ (ii)

a close business associate (as described in subsection II(a)(v) above) of
______________________ (name of person), a director, executive officer or
control person of the Issuer, or of an affiliate of the Issuer, with whom the
Subscriber has been a close business associate for ______ (number) years;

      _____ (iii)

a close personal friend (as described in subsection II(a)(iv) above) or close
business associate (as described in subsection II(a)(v) above) of
_______________________ (name of person), a founder of the Issuer, for ______
(number) years;

      _____ (iv)

a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections II(a)(i) to II(a)(vii) above, if the distribution is
based in whole or in part on a close personal friendship (as described in
subsection II(a)(iv) above) or a close business association (as described in
subsection II(a)(v) above); or

      _____ (v)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons or companies described in subsections II(a)(i)
to II(a)(vii) above, if the distribution is based in whole or in part on a close
personal friendship (as described in subsection II(a)(iv) above) or a close
business association (as described in subsection II(a)(v) above).

OR

--------------------------------------------------------------------------------


IV.

ONTARIO SUBSCRIBERS PURCHASING UNDER THE “FOUNDER, CONTROL PERSON AND FAMILY”
EXEMPTION


(g)

the Subscriber is resident in the Province of Ontario or is subject to the
securities laws of the Province of Ontario; and

    (h)

the Subscriber is (please initial on the appropriate line below):


_____ (i)

a founder of the Issuer;

      _____ (ii)

an affiliate of ________________________ (name of person), a founder of the
Issuer;

      _____ (iii)

a spouse, parent, brother, sister, grandparent, grandchild or child of
_________________________ (name of person), a director, executive officer or
founder of the Issuer; or

      _____ (iv)

a person that is a control person of the Issuer.


--------------------------------------------------------------------------------

OR

V.

MINIMUM AMOUNT INVESTMENT

    (i)

the Subscriber is purchasing the Units as principal for its own account and not
for the benefit of any other person;

    (j)

the Securities have an acquisition cost to the Subscriber of not less than
$150,000, payable in cash at the Closing of the Offering; and

    (k)

the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the registration and prospectus exemptions provided
under Section 2.10 of NI 45-106, it pre-existed the Offering and has a bona fide
purpose other than investment in the Units.

The above representations and warranties will be true and correct both as of the
execution of this questionnaire and as of the closing time of the purchase and
sale of the Units and acknowledges that they will survive the completion of the
issue of the Units.

The Subscriber acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a Subscriber of the Units and
that this questionnaire is incorporated into and forms part of the Agreement and
the undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Units.

By completing this questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.

DATED as of _______ day of __________________, 2014.

  X   Signature of individual (if Subscriber   is an individual)   X      
Authorized signatory (if Subscriber is   not an individual)           Name of
Subscriber (please print)           Name and title of authorized signatory  
(please print)


--------------------------------------------------------------------------------

TERMS

Reference date of this Subscription
Agreement March 8, 2014 (the “Agreement Date”)

The Offering

The Issuer

LEXARIA CORP.

    Offering

The offering (the “Offering”) consists of an aggregate of up to 10,600,000 units
of the Issuer (the “Units”)

    Purchased Securities

The “Purchased Securities” are Units. Each Unit consists of one previously
unissued common share, as presently constituted (a “Share”) and one non-
transferable common share purchase warrant (each warrant, a “Warrant”) of the
Issuer. One Warrant will entitle the holder, on exercise, to purchase one
additional common share of the Issuer (a “Warrant Share”) at a price of US$0.25
per Warrant Share at any time until the close of business on the day which is 18
months from the date of issue of the Warrant.

    Total amount

Up to US $1,272,000

    Price

US$0.12 per Unit

    Fees

The Issuer may, in its sole discretion, pay fees comprised of an 8% cash
commission payable either in cash or shares at the option of the finder, and 8%
in shares for subscriptions received.

    Warrants

The Warrants will be issued and registered in the name of the purchasers or
their nominees. The Warrants will be non-transferable subject to resale
restrictions and legends.

   

The certificates representing the Warrants will, among other things, include
provisions for the appropriate adjustment in the class, number and price of the
Warrant Shares issued upon exercise of the Warrants upon the occurrence of
certain events, including any subdivision, consolidation or reclassification of
the Issuer’s common shares, the payment of stock dividends and the amalgamation
of the Issuer.

   

In the event that the Issuer’s common shares, at any time after 6 months and 1
day have elapsed from the issuance of the Warrants, as listed on a Principal
Canadian Market – currently the Exchange under the symbol “LXX” has been at or
above CDN$0.40 for a period of 20 consecutive trading days, the Issuer may,
within five (5) days thereafter issue to the Warrant holders a written notice
advising of the accelerated expiry of the Warrants. Such written notice shall
identify in reasonable detail the particulars of the acceleration event and
identify the date (the "Warrant Accelerated Expiry Date") set for accelerated
expiry, which in no event shall be less than 30 days after the mailing date of
the written notice. For greater certainty, all Warrants shall expire and be of
no further force or effect as of 4:30 pm (Pacific Time) on the Warrant
Accelerated Expiry Date.

    Selling Jurisdictions

The Units may be sold in the provinces of Canada and in certain overseas
jurisdictions as the Issuer may determine and in the United States in accordance
with available exemptions (the “Selling Jurisdictions”).


--------------------------------------------------------------------------------


Exemptions

The Offering will be made in accordance with the following exemptions from the
prospectus requirements:


  (a)

the “accredited investor” exemption found in section 2.3 of National Instrument
45-106 Prospectus and Registration Exemptions;

   

 

  (b)

the “minimum amount investment ($150,000)” exemption found in section 2.10 of
National Instrument 45-106 Prospectus and Registration Exemptions;

   

 

  (c)

the "family, friends and business associates" or "founder, friends and business
associates" exemptions found in sections 2.5 to 2.7 of National Instrument
45-106 Prospectus and Registration Exemptions;

   

 

  (d)

the “offshore” exemption found in BC Instrument 72-503 Distributions outside
British Columbia; and

   

 

  (e)

in the United States, Rule 506 of Regulation D and/or section 4(2) of the United
States Securities Act of 1933, as amended.


Resale restrictions and legends

The Purchased Securities will be subject to a four month hold period that starts
to run on Closing. The Purchaser acknowledges that the certificates representing
the Purchased Securities will bear the following legends:

   

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS FOUR MONTHS AND A DAY
AFTER THE DISTRIBUTION DATE.]”

   

"THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS."

   

Certificates representing Purchased Securities issued to Purchasers that are not
U.S. Purchasers will also bear the following additional legend:

   

"THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE 1933 ACT."

   

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

    Closing Date

Payment to the Issuer for, and delivery of, the Units is scheduled to occur on
March 21, 2014 or on such other date or dates as may be determined by the Issuer
(the “Closing Date”).

    Additional definitions

In the Subscription Agreement, the following words have the following

meanings unless otherwise indicated:


--------------------------------------------------------------------------------

  (a)

“Purchased Securities” means the Units purchased under this Subscription
Agreement;

        (b)

“Securities” means the Shares, the Warrants and the Warrant Shares;

        (c)

“Warrants”, as defined above, includes the certificates representing the
Warrants.

The Issuer

Jurisdiction of organization The Issuer is incorporated under the laws of the
State of Nevada    

Stock exchange listings

The common shares of the Issuer are listed on the Canada Securities Exchange
(the “Exchange”) and traded on the Over-the-Counter Bulletin Board.

End of Terms

--------------------------------------------------------------------------------

PROVISIONS APPLICABLE TO A UNITED STATES PURCHASER

CERTIFICATION OF U.S. PURCHASER

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

(Capitalized terms not specifically defined in this Certification have the
meaning ascribed to them in the Subscription Agreement to which this Schedule is
attached.)

In connection with the execution of the Subscription Agreement to which this
Schedule is attached, the undersigned (the “Purchaser”) represents and warrants
to the Issuer that:

1.

It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment.

    2.

The Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Securities.

    3.

It is acquiring the Securities for its own account, for investment purposes only
and not with a view to any resale, distribution or other disposition of the
Securities in violation of the United States securities laws.

    4.

It understands the Securities have not been and will not be registered under the
United States Securities Act of 1933, as amended (the “1933 Act”) or the
securities laws of any state of the United States and that the sale contemplated
hereby is being made in reliance on an exemption from such registration
requirements.

    5.

If the Purchaser is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):


  ____________

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this Certification exceeds US $1,000,000
excluding the value of such person’s primary residence;

        ____________

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


6.

If the Purchaser is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):


  ____________

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

        ____________

A trust that (a) has total assets in excess of US $5,000,000, (b) was not formed
for the specific purpose of acquiring the Securities and (c) is directed in its
purchases of securities by a person who has such knowledge and experience in
financial and business matters that he/she is capable of evaluating the merits
and risks of an investment in the Securities;


--------------------------------------------------------------------------------

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

  ____________

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

        ____________

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

        ____________

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or

        ____________

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.


7.

It has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

      8.

If it decides to offer, sell or otherwise transfer any of the Securities, it
will not offer, sell or otherwise transfer any of such Securities directly or
indirectly, unless:

      (a)

the sale is to the Issuer;

      (b)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations;

      (c)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws; or

      (d)

the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities; and

      (e)

it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Issuer an opinion of counsel reasonably satisfactory to the Issuer.

      9.

The certificates representing the Securities (and any certificates issued in
exchange or substitution for the Securities) will bear a legend in substantially
the form as follows:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN ACCORDANCE WITH THE
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD
DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

--------------------------------------------------------------------------------

Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 15 of 27 pages NOTE: the provisions on this page are applicable
ONLY if the Purchaser is in the United States or is a “U.S. person” as defined
in Regulation S under the United States Securities Act of 1933, as amended.

Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the Purchaser upon provision by the
Purchaser of a declaration in the form attached as Appendix “A” together with
such other evidence of the availability of an exemption as the Issuer or its
transfer agent may reasonably require.

Certificates representing Warrants, and all certificates issued in exchange
therefore or in substitution thereof, shall bear the following legend in
substantially the following form:

“THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS
WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A PERSON IN
THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.”

10.

It understands and agrees that there may be material tax consequences to the
Purchaser of an acquisition or disposition of the Securities. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Purchaser under United States, state, local or foreign tax law of the
undersigned’s acquisition or disposition of such Securities, in particular, no
determination has been made whether the Issuer will be a “passive Foreign
investment company” (“PFIC”) within the meaning of Section 1291 of the United
States Internal Revenue Code.

    11.

It understands and agrees that the financial statements of the Issuer have been
prepared in accordance with Canadian generally accepted accounting principles,
which differ in some respects from United States generally accepted accounting
principles, and thus may not be comparable to financial statements of United
States companies.

    12.

It consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Certification and the
Subscription Agreement.

    13.

It is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), a “U.S. Person” as such term is defined in Regulation S of the
1933 Act or was in the United States at the time the securities were offered or
the Subscription Agreement was executed.

    14.

It understands that the Securities are “restricted securities” under applicable
federal securities laws and that the 1933 Act and the rules of the SEC provide
in substance that the Purchaser may dispose of the Securities only pursuant to
an effective registration statement under the 1933 Act or an exemption
therefrom, and, other than as set out herein, the Purchaser understands that the
Issuer has no obligation to register any of the Securities or to take action so
as to permit sales pursuant to the 1933 Act (including Rule 144 thereunder).
Accordingly, the Purchaser understands that absent registration, under the rules
of the SEC, the Purchaser may be required to hold the Securities indefinitely or
to transfer the Securities in “private placements” which are exempt from
registration under the 1933 Act, in which event the transferee will acquire
“restricted securities” subject to the same limitations as in the hands of the
Purchaser. As a consequence, the Purchaser understands that it must bear the
economic risks of the investment in the Securities for an indefinite period of
time.


--------------------------------------------------------------------------------

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

15.

It has no intention to distribute, and shall not transfer, either directly or
indirectly any of the Securities to any person within the United States or to
U.S. persons, as defined in Regulations S (a “US Person”) except pursuant to an
effective registration statement under the 1933 Act, or an exemption therefrom.

    16.

It has no intention to distribute, and shall not transfer, either directly or
indirectly any of the Securities to any person within the United States or to
U.S. persons, as defined in Regulations S (a “US Person”) except pursuant to an
effective registration statement under the 1933 Act, or an exemption therefrom.

The statements made in this Certification are true and accurate to the best of
my information and belief and I will promptly notify the Issuer of any changes
in the answers.

ONLY U.S. PURCHASERS NEED COMPLETE AND SIGN

Dated _____________________________, 2014

  X   Signature of individual (if Purchaser is an individual)       X  
Authorized signatory (if Purchaser is not an individual)           Name of
Purchaser (please print)           Name of authorized signatory (please print)  
        Official capacity of authorized signatory (please print)


--------------------------------------------------------------------------------

APPENDIX “A”

Declaration for removal of legend (To Be Completed at Time of FUTURE Legend
Removal)

TO: Olympia Trust Company as registrar and transfer agent for the common shares
of LEXARIA CORP. (the “Company”).

The undersigned (A) acknowledges that the sale of the common shares represented
by certificate number _______________ , to which this declaration relates, is
being made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies that (1)
the undersigned is not an “affiliate” (as defined in Rule 405 under the 1933
Act) of the Company; (2) the offer of such securities was not made to a person
in the United States and either (a) at the time the buy order was originated,
the buyer was outside the United States, or the seller and any person acting on
its behalf reasonably believe that the buyer was outside the United States, or
(b) the transaction was executed on or through the facilities of a designated
offshore securities market within the meaning of Rule 902(b) under the 1933 Act,
and neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States; (3) neither
the seller nor any person acting on its behalf engaged in any directed selling
efforts in connection with the offer and sale of such securities; and (4) the
sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as that
term is defined in Rule 144(a)(3) under the 1933 Act); (5) the seller does not
intend to replace such securities with fungible unrestricted securities; and (6)
the contemplated sale is not a transaction, or part of a series of transactions,
which, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the 1933 Act. Terms used herein
have the meanings given to them by Regulation S under the 1933 Act.

By: __________________________________   Dated: ____________________________

Signature

Name (please print)

Affirmation by Seller’s Broker-Dealer

We have read the foregoing representations of our customer,
_________________________ (the “Seller”) dated _______________________, with
regard to the sale, for such Seller’s account, of the common shares represented
by certificate number ______________ of the Company described therein, and we
hereby affirm that, to the best of our knowledge and belief, the facts set forth
therein are full, true and correct.

__________________________________________
Name of Firm

By: _______________________________________

Authorized officer

Date: _____________________________________


--------------------------------------------------------------------------------

GENERAL PROVISIONS

1          DEFINITIONS

1.1        In the Subscription Agreement (including the first (cover) page, the
Terms on pages 10 to 12, the General Provisions on pages 18 to 26 and the other
appendices, acknowledgements, provisions and forms incorporated by reference),
the following words have the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means, as applicable, the securities laws, regulations,
rules, rulings and orders in the Selling Jurisdictions in Canada and in
jurisdictions where the Issuer is a reporting issuer and all applicable
administrative policy statements issued by the securities regulatory authorities
in each of the Selling Jurisdictions in Canada and in jurisdictions where the
Issuer is a reporting issuer together with the applicable rules and policies of
the Exchange;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Commissions” means the securities regulatory authorities in each of the Selling
Jurisdictions in Canada and in jurisdictions where the Issuer is a reporting
issuer;

        (f)

“Exchange” has the meaning assigned in the Terms;

        (g)

“Final Closing” means the last closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 18 to 26;

        (i)

“Personal Information” means any information about an identifiable individual,
and includes information provided by the Purchaser in this Subscription
Agreement;

        (j)

“Private Placement” means the offering of the Purchased Securities on the terms
and conditions of the Agency Agreement and this Subscription Agreement;

        (k)

“Purchased Securities” has the meaning assigned in the Terms;

        (l)

“Regulation S” means Regulation S promulgated under the 1933 Act;

        (m)

“Regulatory Authorities” means the Commissions and the Exchange;

        (n)

“Securities” has the meaning assigned in the Terms;

        (o)

“Selling Jurisdictions” has the meaning assigned in the Terms;

        (p)

“Subscription Agreement” means the first (cover) page, the Terms on pages 10 to
12, the General Provisions on pages 18 to 26 and the other appendices,
acknowledgements, provisions and forms incorporated by reference;

        (q)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 10 to 12; and

1.2        In the Subscription Agreement, the following terms have the meanings
defined in Regulation S: “U.S. Person” and “United States”.

--------------------------------------------------------------------------------

1.3        In the Subscription Agreement, unless otherwise specified, currencies
are indicated in Canadian dollars.

1.4        In the Subscription Agreement, other words and phrases that are
capitalized have the meaning assigned in the Subscription Agreement.

2          REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

2.1        Acknowledgements concerning the Private Placement

The Purchaser acknowledges that:

  (a)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

          (b)

there is no government or other insurance covering the Securities;

          (c)

there are risks associated with the purchase of the Securities and the Purchaser
is knowledgeable or experienced in business and financial matters and is capable
of evaluating the merits and risks of an investment in the Purchased Securities
and is capable of bearing the economic risk of the investments;

          (d)

there are restrictions on the Purchaser’s ability to resell the Securities and
it is the responsibility of the Purchaser to find out what those restrictions
are and to comply with them before selling the Securities;

          (e)

the Issuer has advised the Purchaser that the Issuer is relying on an exemption
from the requirements to provide the Purchaser with a prospectus and to sell
securities through a person registered to sell securities under the Applicable
Legislation and, as a consequence of acquiring securities pursuant to this
exemption, certain protections, rights and remedies provided by the Applicable
Legislation, including, in most circumstances, statutory rights of rescission or
damages, will not be available to the Purchaser;

          (f)

no prospectus has been or is intended to be filed by the Issuer with the
Commissions in connection with the issuance of the Purchased Securities, the
issuance is intended to be exempted from the prospectus and registration
requirements of the Applicable Legislation and as a consequence of acquiring the
Purchased Securities pursuant to these exemptions:

          (i)

the Purchaser is restricted from using most of the civil remedies available
under the Applicable Legislation;

          (ii)

the Purchaser may not receive information that would otherwise be required to be
provided to the Purchaser under the Applicable Legislation; and

          (iii)

the Issuer is relieved from certain obligations that would otherwise apply under
the Applicable Legislation;


  (g)

the Securities have not been registered under the 1933 Act and may not be
offered or sold in the United States unless registered under the 1933 Act and
the securities laws of all applicable states of the United States or an
exemption from such registration requirements is available, and the Issuer has
no obligation or present intention of filing a registration statement under the
1933 Act in respect of the Purchased Securities or any of the Securities; and

        (h)

the Purchaser acknowledges that the Issuer’s counsel is acting as counsel to the
Issuer and not as counsel to the Purchaser.

2.2        Representations by all Purchasers

--------------------------------------------------------------------------------

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and as at the Closing Date:

  (a)

the Purchaser complies with one of the following:

            (i)

the Purchaser is purchasing as principal or is deemed to be purchasing as
principal in accordance with Applicable Legislation and meets the definition of
“accredited investor” as such term is defined under National Instrument 45-106
Prospectus and Registration Exemptions and has completed and signed the
Accredited Investor Form which begins on page 9; or

            (ii)

the Purchaser is purchasing as principal and has purchased that number of
Purchased Securities having an acquisition cost to the Purchaser of not less
than $150,000 to be paid in cash on the Closing Date; or

            (iii)

the Subscriber is one of the following:

            (A)

employee, executive officer, director or consultant of the Issuer or a related
entity of the Issuer, or a permitted assign of any such person, if participation
in the trade is voluntary (for the purpose of this provision, a person includes
a trustee, custodian or administrator acting as agent for that person for the
purpose of facilitating a trade);

            (B)

in Ontario, a founder of the Issuer; an affiliate of a founder of the Issuer; a
spouse, parent, brother, sister, grandparent, grandchild or child of an
executive officer, director or founder of the Issuer, or a person that is a
control person of the Issuer;

            (C)

except in Ontario, a director, executive officer or control person of the
Issuer, or of an affiliate of the Issuer;

            (D)

except in Ontario, a spouse, parent, grandparent, brother, sister, child or
grandchild of a director, executive officer or control person of the Issuer, or
of an affiliate of the Issuer;

            (E)

except in Ontario, a parent, grandparent, brother, sister, child or grandchild
of the spouse of a director, executive officer or control person of the Issuer,
or of an affiliate of the Issuer;

            (F)

except in Ontario, a close personal friend (by reason of the fact that you have
known such individual for a sufficient period of time and in a sufficiently
close relationship to be in a position to assess the capabilities and the
trustworthiness of such individual) of a director, executive officer or control
person of the Issuer, or of an affiliate of the Issuer;

            (G)

except in Ontario, a close business associate (by reason of the fact that you
have had sufficient prior business dealings with such individual to be in a
position to assess the capabilities and trustworthiness of such individual) of a
director, executive officer or control person of the Issuer, or of an affiliate
of the Issuer;

            (H)

except in Ontario, a founder of the Issuer or a spouse, parent, grandparent,
brother, sister, child, grandchild, close personal friend or close business
associate of a founder of the Issuer;

            (I)

except in Ontario, a parent, grandparent, brother, sister, child or grandchild
of the spouse of a founder of the Issuer;


--------------------------------------------------------------------------------


  (J)

except in Ontario, a person or Corporation of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons or companies described in subsections B. to I. above; or

        (K)

except in Ontario, a trust or estate of which all of the beneficiaries or a
majority of the trustees are persons or companies described in subsections B. to
I. above;


  (b)

the Purchaser is not a person created or used solely to purchase or hold
securities in order to comply with an exemption from the prospectus requirements
of Applicable Legislation and if the Purchaser is not an individual, it
pre-existed the Offering and has a bona fide purpose other than investment in
the Purchased Securities;

          (c)

in the case of the purchase by the Purchaser of the Purchased Securities as
agent or trustee for any principal, the Purchaser is the duly authorized trustee
or agent of such beneficial purchaser with due and proper power and authority to
execute and deliver, on behalf of each such beneficial purchaser, this
Subscription Agreement and all other documentation in connection with the
purchase of the Purchased Securities hereunder, to agree to the terms and
conditions herein and therein set out and to make the representations,
warranties, acknowledgements and covenants herein and therein contained, all as
if each such beneficial purchaser were the Purchaser and is subscribing as
principal for its own account and not for the benefit of any other person for
investment only and not for resale and the Purchaser’s actions as trustee or
agent are in compliance with applicable law and the Purchaser and each
beneficial purchaser acknowledges that the Issuer may be required by law to
disclose to certain regulatory authorities the identity of each beneficial
purchaser of Purchased Securities for whom it may be acting;

          (d)

the Purchaser and any beneficial purchaser for whom it is acting is resident in
the jurisdiction set out on the execution page of this Subscription Agreement,
such address was not created and is not used solely for the purpose of acquiring
the Purchased Securities and the Purchaser was solicited to purchase in such
jurisdiction;

          (e)

the Purchaser has properly completed, executed and delivered the applicable
form(s) set forth on the cover page of this Agreement and such forms contain
information about the Purchaser that is true and accurate as of the date of
signing and will be true and correct as at the Closing Date;

          (f)

the Purchaser has not received, nor has the Purchaser requested, nor does the
Purchaser have any need to receive, any document describing the business and
affairs of the Issuer in order to assist the Purchaser in making an investment
decision in respect of the Purchased Securities and the Purchaser has not become
aware of any advertisement in printed media of general and regular paid
circulation, radio or television with respect to the distribution of the
Purchased Securities;

          (g)

no person has made to the Purchaser any written or oral representations:

          (i)

that any person will resell or repurchase the Securities;

          (ii)

that any person will refund the purchase price of the Purchased Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on a stock
exchange or that application has been made to list and post any of the
Securities for trading on any stock exchange other than the Shares and Warrant
Shares on the Exchange;


  (h)

if the Purchaser is:

          (i)

a corporation, the Purchaser is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Purchased Securities as contemplated herein and
to carry out and perform its covenants and obligations under the terms of this
Subscription Agreement and the entering into of this Subscription Agreement and
the transactions contemplated hereby will not result in the violation of any of
the terms and provisions of any law applicable to, or the constating documents
of, the Purchaser or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;


--------------------------------------------------------------------------------


  (ii)

a partnership, syndicate or other form of unincorporated organization, the
Purchaser has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or

        (iii)

an individual, the Purchaser has the legal capacity and competence to enter into
and to execute this Subscription Agreement and to observe and perform his or her
covenants and obligations hereunder;


  (i)

this subscription has not been solicited in any other manner contrary to the
Applicable Legislation or the 1933 Act;

          (j)

the Purchaser has been advised to consult its own legal and tax advisors with
respect to applicable resale restrictions and tax considerations, and it is
solely responsible for compliance with applicable resale restrictions and
applicable tax legislation;

          (k)

the Purchaser has no knowledge of a “material fact” or “material change” (as
those terms are defined in the Applicable Legislation) in the affairs of the
Issuer that has not been generally disclosed to the public, except knowledge of
this particular transaction;

          (l)

the offer made by this subscription is irrevocable (subject to the Purchaser’s
right to withdraw the subscription and to terminate the obligations as set out
in this Subscription Agreement) and requires acceptance by the Issuer and
approval of the Exchange;

          (m)

the Purchaser is not a “control person” of the Issuer as defined in the
Applicable Legislation, will not become a “control person” by virtue of this
subscription for the Securities and does not intend to act in concert with any
other person to form a control group of the Issuer;

          (n)

unless the Purchaser has executed the “Certification of U.S. Purchaser” that
begins on page 13:

          (i)

the offer was not made to the Purchaser when the Purchaser was in the United
States and, at the time the Purchaser’s buy order was made, the Purchaser was
outside the United States;

          (ii)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the 1933 Act;

          (iii)

the Purchaser has no intention to distribute either directly or indirectly any
of the Securities in the United States, except in compliance with the 1933 Act;

          (iv)

the Purchaser is not a U.S. Person; and

          (v)

the Purchaser is not and will not be purchasing Purchased Securities for the
account or benefit of any U.S. Person;


  (o)

if the Purchaser is a resident of an International Jurisdiction (which is
defined herein to mean a country other than Canada or the United States), then
the Purchaser on its own behalf and, if applicable on behalf of others for whom
it is hereby acting that:


--------------------------------------------------------------------------------


  (i)

the Purchaser is knowledgeable of, or has been independently advised as to, the
International Securities Laws (which is defined herein to mean, in respect of
each and every offer or sale of Purchased Securities, any securities laws having
application to the Purchaser and the Private Placement other than the laws of
Canada and the United States and all regulatory notices, orders, rules,
regulations, policies and other instruments incidental thereto) which would
apply to this subscription, if any;

        (ii)

the Purchaser is purchasing the Purchased Securities pursuant to an applicable
exemption from any prospectus, registration or similar requirements under the
International Securities Laws of that International Jurisdiction, or, if such is
not applicable, the Purchaser is permitted to purchase the Purchased Securities
under the International Securities Laws of the International Jurisdiction
without the need to rely on exemptions;

        (iii)

the subscription by the Purchaser does not contravene any of the International
Securities Laws applicable to the Purchaser and the Issuer and does not give
rise to any obligation of the Issuer to prepare and file a prospectus or similar
document or to register the Securities or to be registered with any governmental
or regulatory authority;

        (iv)

the International Securities Laws do not require the Issuer to make any filings
or seek any approvals of any kind whatsoever from any regulatory authority of
any kind whatsoever in the International Jurisdiction; and

        (v)

the Securities are being acquired for investment purposes only and not with a
view to resale and distribution, and the distribution of the Securities to the
Purchaser by the Issuer complies with all International Securities Laws;


  (p)

this Subscription Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding agreement of the Purchaser
enforceable against the Purchaser;

        (q)

the Purchaser has been independently advised as to the applicable hold period
imposed in respect of the Securities by securities legislation in the
jurisdiction in which the Purchaser resides and confirms that no representation
has been made respecting the applicable hold periods for the Securities and
acknowledges that the hold period indicated in the Terms does not constitute
such representation and is aware of the risks and other characteristics of the
Securities and of the fact that the Purchaser may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policies;

        (r)

the Purchaser is capable of assessing the proposed investment as a result of the
Purchaser’s financial and business experience or as a result of advice received
from a registered person other than the Issuer or any affiliates of the Issuer;

        (s)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing,
such reports, undertakings and other documents with respect to the issuance of
the Securities as may be required; and

        (t)

the funds representing the aggregate subscription price for the Purchased
Securities which will be advanced by the Purchaser hereunder will not represent
proceeds of crime for the purposes of the

       

Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the Purchaser acknowledges that the Issuer may in the future be required by law
to disclose the Purchaser’s name and other information relating to this
Subscription Agreement and the Purchaser’s subscription hereunder, on a
confidential basis, pursuant to such Act. To the best of its knowledge: (a) none
of the subscription funds to be provided by the Purchaser (i) have been or will
be derived from or related to any activity that is deemed criminal under the law
of Canada, the United States, or any other jurisdiction, or (ii) are being
tendered on behalf of a person or entity who has not been identified to the
Purchaser; and (b) the Purchaser shall promptly notify the


--------------------------------------------------------------------------------

Issuer if the Purchaser discovers that any of such representations ceases to be
true, and to provide the Issuer with appropriate information in connection
therewith.

2.3        Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 10 to 12, the General Provisions on pages
18 to 26 and the other appendices, acknowledgements, provisions and forms
incorporated by reference) are made by the Purchaser with the intent that they
be relied upon by the Issuer in determining its suitability as a purchaser of
Purchased Securities, and the Purchaser hereby agrees to indemnify the Issuer
against all losses, claims, costs, expenses and damages or liabilities which any
of them may suffer or incur as a result of reliance thereon. The Purchaser
undertakes to notify the Issuer immediately of any change in any representation,
warranty or other information relating to the Purchaser set forth in the
Subscription Agreement (including the first (cover) page, the Terms on pages 10
to 12, the General Provisions on pages 18 to 26 and the other appendices,
acknowledgements, provisions and forms incorporated by reference) which takes
place prior to the Closing.

2.4        Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3          REPRESENTATIONS AND WARRANTIES OF THE ISSUER

By executing this Subscription Agreement, the Issuer represents, warrants and
covenants to the Purchaser, which representations, warranties and covenants will
be true and correct as of the Closing Date (as herein defined) with the same
force and effect as if made at and as of the Closing (and acknowledges that the
Purchaser is relying thereon) that:

  a)

The Issuer has been duly incorporated and organized and is a valid and
subsisting Issuer under the laws of the State of Nevada and is duly qualified to
carry on business in each jurisdiction wherein the carrying out of the
activities contemplated makes such qualifications necessary;

        b)

The shares which form a part of the Units will, upon issue and delivery, be
validly issued as fully paid and non-assessable.

        c)

The Issuer has the full corporate right, power and authority to execute this
Subscription Agreement, and to issue the Units to the Purchaser pursuant to the
terms of this Subscription Agreement

        d)

This Subscription Agreement constitutes a binding and enforceable obligation of
the Issuer, enforceable in accordance with its terms.

        e)

This Subscription has been given for valuable consideration and is irrevocable,
except with the written consent of the Issuer.

        f)

The Issuer has filed all forms, reports, documents and information required to
be filed by it, whether pursuant to applicable securities laws or otherwise,
with the Exchange (or one of its predecessors) or the applicable securities
regulatory authorities (the “Disclosure Documents”). As of the time the
Disclosure Documents were filed with the applicable securities regulators and on
SEDAR (System for Electronic Document Analysis and Retrieval) as applicable (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the Disclosure Documents complied in
all material respects with the requirements of the applicable securities laws;
and (ii) none of the Disclosure Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


--------------------------------------------------------------------------------


  g)

The financial statements of the Issuer contained in the Disclosure Documents :
(i) complied as to form in all material respects with the published rules and
regulations under the applicable securities laws; (ii) were reported in
accordance with United States generally accepted accounting principles or
International Financial Reporting Standards, as the case may be; and (iii)
present fairly the consolidated financial position of the Issuer and its
subsidiaries, if any, as of the respective dates thereof and the consolidated
results of operations of the Issuer and its subsidiaries, if any, for the
periods covered thereby.

        h)

There is no “material fact” or “material change” (as those terms are defined in
the Acts) in the affairs of the Issuer that has not been generally disclosed to
the public.

4          PERSONAL INFORMATION

The Purchaser provides its consent to:

  (a)

the disclosure of Personal Information by the Issuer to the Exchange, to the
Ontario Securities Commission and to any other applicable securities regulatory
authorities, the Issuer’s registrar and transfer agent, legal counsel and any
other party involved in the purchase and sale of the Purchased Securities;

        (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 1, or as otherwise identified by the
Exchange, from time to time; and

        (c)

the collection, use and disclosure of Personal Information by the Commissions
for the purposes described in Appendix 1.

5          ISSUER’S ACCEPTANCE

This Subscription Agreement, when executed by the Purchaser, and delivered to
the Issuer, will constitute a subscription for the Purchased Securities which
will not be binding on the Issuer until accepted by the Issuer by executing this
Subscription Agreement in the space provided on the face page(s) of this
Subscription Agreement and, notwithstanding the Agreement Date, if the Issuer
accepts the subscription by the Purchaser, this Subscription Agreement will be
entered into on the date of such execution by the Issuer.

6          CLOSING

6.1        The Purchaser acknowledges that, although Purchased Securities may be
issued to other purchasers under the Private Placement concurrently with the
Closing, there may be other sales of Purchased Securities under the Private
Placement, some or all of which may close before or after the Closing. The
Purchaser further acknowledges that there is a risk that insufficient funds may
be raised on the Closing to fund the Issuer’s objectives and that further
closings may not take place after the Closing.

6.2        On or before the Closing Date, the Purchaser will deliver to the
Issuer the Subscription Agreement and all applicable acknowledgements,
provisions and required forms, duly executed, and payment in full for the total
price of the Purchased Securities to be purchased by the Purchaser.

6.3        At Closing, the Issuer will deliver the certificates representing the
Purchased Securities purchased by the Purchaser registered in the name of the
Purchaser or its nominee.

7          MISCELLANEOUS

7.1        The Purchaser agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

--------------------------------------------------------------------------------

7.2        The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other acknowledgements, provisions, forms,
certificates or documents executed by the Purchaser and delivered to the Issuer
in connection with the Private Placement.

7.3        The Issuer may rely on delivery by fax machine or e-mail of an
executed copy of this subscription, and acceptance by the Issuer of such faxed
or e-mailed copy will be equally effective to create a valid and binding
agreement between the Purchaser and the Issuer in accordance with the terms of
the Subscription Agreement. If less than a complete copy of this Subscription
Agreement is delivered to the Issuer at Closing, the Issuer and its advisors are
entitled to assume that the Purchaser accepts and agrees to all of the terms and
conditions of the pages not delivered at Closing unaltered.

7.4        Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

7.5        This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

7.6        Time is of the essence of this Subscription Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).

7.7        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

7.8        The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

7.9        This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

7.10      A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

7.11      The contract arising out of this Subscription Agreement and all
documents relating thereto, have been or will be drafted in English only by
common accord among the parties. Le soussigné reconnaît par les présentes qu’il
a exigé que le contrat résultant de cette convention de souscription ainsi que
tous documents y afférents soient rédigés en langue anglaise seulement.

7.12      This Subscription Agreement is to be read with all changes in gender
or number as required by the context.

7.13      This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.

End of General Provisions

--------------------------------------------------------------------------------

End of Subscription Agreement

--------------------------------------------------------------------------------